DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 08/25/2022.  Claims 1-18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that “…the opening in the guide extends in parallel-spaced alignment with a length of the rod extending from a first end to a second end of the rod…,” in lines 8-9.  Based on the specification of the instant application, it is unclear how the opening 112 of the guide 106 extends from a first end to a second end of the rod 16.  The guide 106, as shown in Fig. 1, is located at one end of the rod 16.  For Examination purposes, the opening will be interpreted as having a tubular opening that extends parallel to the rod.  Appropriate correction is requested.
	Further, the Examiner notes that the phrase “parallel-spaced alignment” renders claim 1 indefinite.  It is unclear how the tubular opening and rod are in “spaced alignment” with each other.  The term alignment, is defined as: “arrangement in a straight line,” according to Oxford Learner’s Dictionary (https://www.oxfordlearnersdictionaries.com/us/definition/english/alignment).  For Examination purposes, the tubular opening will be interpreted as extending in alignment with the rod.  Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowse et al. (U.S. Pat. 6220008) in view of Hruska et al. (U.S. Pat. 7360353).
	Regarding claims 1 and 18, Rowse teaches a compression assembly comprising: a rod 28 received through a first stop 34, a compression spring 38, and a second stop 37, where the compression spring 38 is positioned between the first stop 34 and the second stop 37.  
Regarding claims 1 and 18, Rowse is discussed above and teaches the compression spring assembly, but fails to teach a limiter assembly and a guide assembly.  Hruska teaches a spring assembly having a rod 123 and a spring 122 with a limiter assembly; a guide assembly 125 connected to the rod 123 and having a guide (i.e. opening within guide assembly 125 as shown in Fig. 16 below); where the opening in the guide extends in parallel alignment with a length of the rod 123.  The Examiner notes that the limiting member 128 slides within the opening in the guide assembly 125.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression spring assembly of Rowse with the limiting and guide members of Hruska, in order to limit the distance that the wheel may drop as it passes over a depression, as taught to be desirable by Hruska (see discussion in col. 6, lines 59-63).  
	Regarding claim 2, Hruska teaches the assembly, where the limiting member 128 has a cylindrical shape (as seen in Fig. 16).  
	Regarding claim 3, Hruska teaches the limiting assembly having a limiting member 128 with a plurality of openings (as seen in Fig. 16).
Regarding claim 4, Rowse teaches the assembly, further comprising a stop assembly 36 having the first stop 34 and a boxing assembly 35 having the second stop 37 (as seen in Fig. 3).
	Regarding claim 5, Rowse teaches the assembly, further comprising an arm connection assembly (as shown in Fig. 3 below) connected to the rod 28 and an arm 16 of a hay rake 12 (as shown in Fig. 2).
	Regarding claim 6, Rowse teaches the assembly, further comprising a wheel connection assembly 42 connected to the boxing assembly 35 and a hay rake wheel 18 of the hay rake 12 (as seen in Fig. 2).





    PNG
    media_image1.png
    669
    847
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    909
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 7-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose a compression assembly comprising: a rod that extends from a first end to a second end; the rod receiving through an opening in a stop assembly, an opening in a compression spring, and an opening in a boxing assembly, where the stop assembly is positioned adjacent the first end of the rod, the boxing assembly is positioned adjacent the second end of the rod, and the compression spring is positioned between the stop assembly and the boxing assembly; the stop assembly extending from a first end to a second end with a first stop positioned at the first end; the boxing assembly extending from a first end to a second end with a second stop positioned between the first end and the second end of the boxing assembly, where the second stop separates a body of the boxing assembly into a first portion that extends from the second stop and the first end of the boxing assembly and a second portion that extends from the second stop and the second end of the boxing assembly; and an adjustment member connected to a first end of the rod and an arm connection assembly connected to a second end of the rod; a limiter assembly and a wheel connection assembly connected to the boxing assembly; the limiting assembly having a limiting member with a plurality of openings; a guide assembly connected to the rod and having a guide that receives and encompasses the limiting member; and a pin received through one of the plurality of openings in the limiting member between an end of the guide and an end of the limiting member, as disclosed in amended claim 7.

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.  Regarding the clarification of claim 7, the Examiner notes that the limitations were intended to be included in the rejection of claims 1 and 3-6.  However, in view of the current amended, claim 7 appears to overcome the prior art of record.
Regarding the Applicant’s argument that Hruska fails to teach where the opening in the guide extends in parallel-spaced alignment with a length of the rod extending from a first end to a second end of the rod, the Examiner submits the following.  As discussed in the 112-2nd rejections above, the amendments to claim 1 are being interpreted as stating that the tubular opening and rod are aligned with each other.  Hruska teaches this limitation, as seen in annotated Fig. 16 above.  Therefore, it is submitted that Rowse and Hruska teach the limitations of claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        16-Nov-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632